DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


1- This office action is a response to an application filed on 05/07/2021, in which claims 1-9 are currently pending. The application  is a continuation of 16788602, filed 02/12/2020 ,now U.S. Patent #11029509. 16788602 is a continuation of 15819227, filed 11/21/2017 ,now abandoned. 15819227 is a continuation of 14025050, filed 09/12/2013 ,now abandoned, and  claims foreign priority to 2012-200218 , filed 09/12/2012.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification

3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 05/07/2021. These drawings are acceptable.
Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Imaging unit, gap control unit, storage unit in claim 1.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

7- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8- Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (PGPUB No. 2008/0100827, used in the parent applications and cited herein by Applicants).

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to claim 1, Chang teaches an electronic device (Abstract and Figs. 1-6) comprising: a wavelength variable interference filter (Abstract) including; a first reflective film, a second reflective film facing the first reflective film with a gap (Figs. 1, 4; tunable FP filter 402 with mirrors 102/104 with gap 106), and an actuator configured to change the gap (¶ 51-52; piezo transducer), so that light of a wavelength corresponding to the gap is transmitted through the first reflective film and the second reflective film (Figs. 1-2 for ex.), a single imaging unit configured to detect the light transmitted from the wavelength variable interference filter and wherein the wavelength variable interference filter and the single imaging unit are configured to have the light from the wavelength variable interference filter detected only by the single imaging unit (module 434/436/438 detects the wavelength of the light transmitted by the TFPF 402); and a gap control unit (circuit 404 and controller 406) including a storage unit that stores data representing a relationship between a voltage to be applied to the actuator and a wavelength of the light to be transmitted from the wavelength variable interference filter, the gap control unit being configured to cause the actuator to change the gap by applying the voltage to the actuator according to the data (¶ 81 for ex.; a relationship between the voltage applied to the electrodes and the gap, and between the gap size and the filtered wavelength is necessarily stored in 404/406); 100 
wherein the wavelength of the light belongs to one of at least a first wavelength region and a second wavelength region that is a longer wavelength region compared with the first wavelength region (Fig. 5; for ex. wavelength bands E and SCL, respectively), and wherein in the relationship represented by the data, the voltage corresponds to a first size of the gap that allows the light of a first order having a first wavelength to be transmitted when the first wavelength belongs to the first wavelength region, and the voltage corresponds to a second size of the gap that allows the light of a second order having a second wavelength to be transmitted when the second wavelength belongs to the second wavelength region, the first order being higher than the second order (Fig. 5 and ¶ 84-86; Abstract, optical orders, ex. m and m-1, are scanned, filtered and individually detected; O-bands, E band, S-C-L bands are wavelength regions considered to be measured. The latter bands, i.e. SCL, are particularly relevant in this response. Also, the E and SCL bands are associated with orders m and m-1 respectively. The paragraph clearly reads: “Both Equation (1) and FIG. 5 show that each wavelength may resonate at different optical orders” and insists that “Thus for the whole O and E bands, only those DAC points on the curve O-band-2 and the curve E-band-2 are used, which is due to the mth optical order.  For simplicity, the number "2" is used to denote order mth (i.e. higher order).  For the S, C, and L bands, only those DAC points on the curve S-C-L-band-1 are used, which is due to the m-1th optical order.  For simplicity, the number "1" is used to denote order m-1th” (i.e. lower order)).  




Claim Rejections - 35 USC § 103
9- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10- Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang in view of  Mestha et al. (20060132787, cited by Applicants).

As to claim 2, Chang teaches the electronic device according to claim 1 further comprising one or more processors (for ex. 440).
Chang does not teach the one or more processors configured to cause a transformation matrix to act on a measurement spectrum that is based on the amount of the light of each wavelength which is detected by the single imaging unit so as to estimate an optical spectrum of the light incident on the wavelength variable interference filter.
However, Mestha teaches, in ¶ 27-33, using matrix calculations to transform the optical measurements and amounts of light flux, measured by optoelectronic detectors, into voltages, i.e. electric spectral measurements.
Therefore, it would have been obvious to one with ordinary skills in the art at the time the invention was made to use the module of Chang according to the teachings of Mestha so that the one or more processors configured to cause a transformation matrix to act on a measurement spectrum that is based on the amount of the light of each wavelength which is detected by the single imaging unit so as to estimate an optical spectrum of the light incident on the wavelength variable interference filter, with the advantage taught by Mestha of optimizing the FP device parameters (¶ 26).



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886